DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed September 28, 2020 amending claims 1 and 10 has been entered.  Claims 2-4, 6, 8, 14, 16-19 and 21-28 were previously canceled.  Claims 1, 5, 7, 9-13, 15, 20, 29 and 30 are currently pending.  

Response to Arguments
Applicant's arguments filed September 28, 2020 have been fully considered but are found not persuasive in overcoming the rejections of record. 
With respect to the rejection under 35 USC 102(a)(1) over McGaraughty et al., Applicant argues that McGaraughty et al. neither discloses the identical invention as recited in claim 1 nor does it provide an enabling disclosure.  Applicant argues that the experimental protocol in McGaraughty et al. prevents any definitive conclusions with respect to the effect of TRPV1 antagonists on anesthesia induced hypothermia.  Applicant describes four confounding variables which may affect body temperature and thermoregulation and thus Applicant argues that McGaraughty et al. prevents any definitive conclusions with respect to the effect of TRPV1 antagonists on anesthesia induced hypothermia.

McGaraughty et al. specifically teaches that a stable plane of anesthesia was maintained throughout the experiment by a continuous infusion of propofol at a rate of 8-12 mg/kg/h (i.v.) (page 64).  McGaraughty et al. further teaches that the TRPV1 antagonist was administered 30 minutes after the administration of propofol (pages 64-
Applicant further argues that McGaraughty teaches the administration of TRPV1 antagonists during the maintenance phase of anesthesia while the instant invention is directed to anesthesia-induced hypothermia during the induction phase.  Applicant argues that the claims have been amended as suggested by the Examiner to recite administration before, after or simultaneous with induction of anesthesia.
While the Examiner does acknowledge that an amendment directed to anesthesia-induced hypothermia during the induction phase of anesthesia would overcome the anticipation rejection, the claims as currently amended also encompass “after” the induction of anesthesia.  Thus the claim may be interpreted as administration any time after the induction of anesthesia which includes administration during the induction phase or maintenance phase of anesthesia.  This argument would be found persuasive if the claims were limited to anesthesia-induced hypothermia during the induction phase as argued by Applicant.  Currently, there is no limitation in the current claims that require administration of the antagonist during the induction phase of anesthesia.  It is suggest that Applicant amend the claim to recite administration before, immediately (or quickly) after, or simultaneous with the induction of anesthesia.  In response to applicant's argument that the references fail to show certain features of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, even if the claims are amended to recite administration before, immediately (or quickly) after, or simultaneous with the induction of anesthesia in order to overcome the anticipation rejection, the claims would still be subjected to rejections under 35 USC 103.  McGaraughty, clearly teaches and demonstrates that anesthesia lowers body temperature and furthermore clearly teaches and demonstrates that TRPV1 antagonists are effective in raising body temperature.  Accordingly, it would have been obvious to a person of ordinary skill in to administer a TRPV1 antagonist in order to raise the body temperature and thus prevent anesthesia-induced reduction of body temperature.  
Thus for these reasons, the previous rejection under 35 USC 102 (a)(1) over McGaraughty et al. is hereby maintained, however, said rejection has been modified to address Applicant’s newly added limitations.
With respect to the rejection under 35 USC 103 over Uchytilova, Applicant argues that Uchytilova et al. does not teach the claimed route of administration and only teaches intrathecal and intradermal administration which would not have been expected to achieve systemic effect. Furthermore, Applicant argues that Uchytilova teaches administration prior to surgical onset and the claims have been amended to recite administration before, after, or simultaneous with induction of anesthesia.
These arguments are found not persuasive since it is maintained that the claimed routes of administration would allow for the TRPV1 antagonist to reach both central and peripheral TRPV1 receptors to exert an effect. Uchytilova et al teaches that the TRPV1 
Furthermore the amendments to the claims do not overcome said rejection since Uchytilova teaches administration prior to surgical onset which can be interpreted as administration before, after or simultaneous with the induction of anesthesia since anesthesia is administered prior to surgical onset.  Thus the TRPV1 antagonist can be administered any time prior to, after or simultaneous with the induction of anesthesia since the induction of anesthesia necessarily occurs before surgical onset. 
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 over Uchytilova is hereby maintained, however, the rejection is being modified to address Applicant’s newly added limitation.
This action is FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGaraughty et al. (2009, Brain Research, 1268:58-67).
Claims 1, 5, 9, 29 and 30 of the instant application claim a method of preventing anesthesia-induced hypothermia in a mammalian subject in need thereof, comprising administering to the subject a composition comprising an agent capable of preventing anesthesia-induced hypothermia, wherein the agent is an ion channel TRPV1 inhibitor, and wherein the anesthesia-induced hypothermia is caused by administration of general anesthesia selected from at least one of an inhalation anesthetic or an intravenous anesthetic and the TRPV1 inhibitor is administered before, after, or simultaneous with induction of anesthesia.
McGaraughty et al. teaches that TRPV1 receptor antagonists have been reported to affect thermoregulation by transiently raising core body temperature following systemic administration in both animals and humans (page 59).  McGaraughty et al. 
McGaraughty et al. discloses a pharmaceutical composition comprising A-889425 which is a selective and competitive TRPV1 receptor antagonist in rats and humans (4.4 page 65).  McGaraughty et al. teaches that a stable plane of anesthesia was maintained throughout the experiment by a continuous infusion of propofol at a rate of 8-12 mg/kg/h (i.v.) (page 64).  In anesthetized animals, the mean rectal temperature just prior to A-889425 injection was 36.74± 0.10 °C (page 60).  In awake animals (no anesthesia) the baseline temperature in the 2 hours preceding A-889425 injection was 37.59± 0.08 °C (page 60).  Thus McGaraughty et al. specifically demonstrates that anesthesia induces a reduction in body temperature.  McGaraughty et al. specifically demonstrates that systemic delivery of the TRPV1 receptor antagonist, A-889425 to anesthetized animals significantly elevated rectal temperature (see page 60 and Figure 3).  
Since McGaraughty et al. specifically teaches that a stable plane of anesthesia was maintained throughout the experiment by a continuous infusion of propofol at a rate of 8-12 mg/kg/h (i.v.) (page 64), and the TRPV1 antagonist was administered 30 minutes after the start of propofol infusion (page 65), the TRPV1 inhibitor was administered after the induction of anesthesia as currently claimed, which meets the limitations of the current claims.  Thus McGaraughty et al. specifically demonstrates the prevention of hypothermia induced by intravenous administration of the anesthetic propofol comprising the administration of a TRPV1 inhibitor administered after the 
Therefore, McGaraughty et al. specifically demonstrates that a pharmaceutical composition comprising the TRPV1 receptor antagonist, A-889425, prevents anesthesia-induced hypothermia wherein the anesthesia-induced hypothermia is caused by administration of general anesthesia selected from at least one or more of an inhalation anesthetic or an intravenous anesthetic wherein the anesthetic is propofol and therefore the cited claims of the instant application are anticipated.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGaraughty et al. (2009, Brain Research, 1268:58-67) as applied to claims 1, 5, 9, 29 and 30 above and further in view of Uchytilova et al. (November 17, 2014, Molecular Pain, 10:67 First Published January 1, 2014).
Claim 7 of the instant application claim a method of preventing anesthesia-induced hypothermia in a mammalian subject in need thereof, comprising administering to the subject a composition comprising an agent capable of treating anesthesia-induced hypothermia, wherein the agent is an ion channel TRPV1 inhibitor such as SB-366791, and wherein the anesthesia-induced hyperthermia is caused by administration of general anesthesia selected from at least one or more of an inhalation anesthetic or an intravenous anesthetic.
McGaraughty et al. is as set forth above.
McGaraughty et al. does not teach administration of one of the claimed TRPV1 inhibitors selected from the group of compounds as recited in instant claim 7.
Uchytilova et al. teaches that TRPV1 receptor antagonists have been developed and tested in clinical trials and SB-366791 is a potent and selective TRPV1 antagonist 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to substitute one known TRPV1 antagonist with another TRPV1 antagonist with a reasonable expectation of similar success in inhibiting the TRPV1 receptor and treating the desired disorder.  Thus one would have been motivated to substitute SB-366791 for A-889425 in the methods of McGaraughty et al. with a reasonable expectation of predictable results.  It is prima facie obvious to substitute one known compound for another having the same function to obtain predictable results.  Thus claim 7 of the instant application is rendered obvious in view of the cited prior art teachings.

Claims 10-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchytilova et al. (November 17, 2014, Molecular Pain, 10:67 First Published January 1, 2014).
Claims 10-13, 15 and 20 of the instant application claim a method for treating postsurgical-associated hyperalgesia comprising the oral, intravenous or intramuscular administration of a TRPV1 antagonist in a dosage necessary to achieve therapeutic effect systemically before, after or simultaneous with induction of anesthesia.
Uchytilova et al. teaches the use of TRPV1 antagonist to attenuate postoperative hypersensitivity (title).  Uchytilova et al. teaches that postsurgical wound pain is primarily characterized by mechanical allodynia and thermal hyperalgesia and it is well established that hypersensitivity at the site of tissue injury is predominantly caused by 
Uchytilova et al. demonstrates that administration of a composition comprising the TRPV1 receptor antagonist SB366791, 15 minutes prior to surgery by intrathecal administration to assess the role of spinal TRPV1 receptors, inhibited post-surgical hyperalgesia (see Results pages 2-8).  Uchytilova et al. further demonstrates that administration of the TRPV1 receptor antagonist SB366791, 30 minutes prior to surgery by intradermal injection to assess the role of peripheral TRPV1 receptors also inhibited post-surgical hyperalgesia (see Results pages 3-8).

Uchytilova et al. does not teach oral, intravenous or intramuscular administration of the TRPV1 antagonist.
However, in the absence of a demonstration to the contrary, it would be considered reasonable for a person of ordinary skill in the art to contemplate various routes of administration known in the art.   Uchytilova et al teaches that the TRPV1 receptor is a ligand gated non-selective cation channel abundantly expressed on the peripheral and central terminals of small diameter, primary afferent neurons and that both peripheral and central TRPV1 receptors may play a significant role.  Thus it would have been obvious to a person of ordinary skill in the art to administer the TRPV1 receptor inhibitor by routes that would inhibit both central and peripheral TRPV1 receptors.  Thus an ordinary skilled artisan would contemplate oral, intravenous or intramuscular administration which would achieve a systemic effect and thus inhibit both peripheral and central TRPV1 receptors.  Thus administration of the TRPV1 inhibitor by oral, intravenous or intramuscular administration would have been seen as an obvious alternative to yield predictable results and well within the purview of an ordinary skilled artisan practicing the invention.
With respect to the newly added limitation of administration before, after or simultaneous with induction of anesthesia, Uchytilova teaches administration prior to surgical onset which can be interpreted as administration before, after or simultaneous with the induction of anesthesia since anesthesia is administered prior to surgical onset.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion   
Claims 1, 5, 7, 9-13, 15, 20, 29 and 30 are rejected.  Claims 2-4, 6, 8, 14, 16-19 and 21-28 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on 571-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM